Exhibit 10.4
STOCK APPRECIATION RIGHT AGREEMENT
(2007 Long-Term Incentive Plan)
Retention Grant Tranche 2
This STOCK AWARD AGREEMENT (this “AGREEMENT”) is made to be effective as of
March 2, 2009 (the “GRANT DATE”), by and between Abercrombie & Fitch Co., a
Delaware corporation (the “COMPANY”), and Michael S. Jeffries (the
“PARTICIPANT”).
WITNESSETH:
WHEREAS, pursuant to the provisions of the 2007 Long-Term Incentive Plan of the
COMPANY (the “PLAN”), the Compensation Committee (the “COMMITTEE”) of the Board
of Directors of the COMPANY (the “BOARD”) administers the PLAN;
WHEREAS, the Employment Agreement between the COMPANY and the PARTICIPANT, dated
as of December 19, 2008 (the “EMPLOYMENT AGREEMENT”) provides that the
PARTICIPANT shall receive certain equity grants under the PLAN; and
WHEREAS, the COMMITTEE has determined that an award of stock appreciation rights
(“SARs”) with respect to one million two hundred thousand (1,200,000) shares of
Class A Common Stock, $0.01 par value (the “SHARES”), of the COMPANY should be
granted to the PARTICIPANT upon the terms and conditions set forth in the
EMPLOYMENT AGREEMENT and this AGREEMENT.
NOW, THEREFORE, in consideration of the premises, the parties hereto make the
following agreement, intending to be legally bound thereby:
1. Grant of AWARD. Pursuant to, and subject to, the terms and conditions set
forth in this AGREEMENT, the EMPLOYMENT AGREEMENT and in the PLAN, the COMPANY
hereby grants to the PARTICIPANT an award of one million two hundred thousand
(1,200,000) SARs (the “AWARD”). Each SAR represents the right to receive, upon
exercise of the SAR, pursuant to this AGREEMENT, from the COMPANY, a payment,
paid in SHARES of the COMPANY, having a value equal to the excess of the FAIR
MARKET VALUE (as defined in the PLAN), on the date of exercise, of one SHARE of
the COMPANY (subject to adjustment as provided in Section 11(c) of the PLAN)
over the BASE PRICE (as defined below).
2. Terms and Conditions of the AWARD.
(A) BASE PRICE. The “BASE PRICE” for the AWARD shall be as follows:
(i) with respect to six hundred thousand (600,000) of the SARs awarded
hereunder, the “BASE PRICE” shall be $                     per share [TO BE
EQUAL TO THE FAIR MARKET VALUE ON THE GRANT DATE] (subject to adjustment as
provided in Section 11(c) of the PLAN);

 

 



--------------------------------------------------------------------------------



 



(ii) with respect to one hundred fifty thousand (150,000) of the SARs awarded
hereunder, the “BASE PRICE” shall be $                     per share [TO BE
EQUAL TO 120% OF THE FAIR MARKET VALUE ON THE GRANT DATE] (subject to adjustment
as provided in Section 11(c) of the PLAN);
(iii) with respect to one hundred fifty thousand (150,000) of the SARs awarded
hereunder, the “BASE PRICE” shall be $                     per share [TO BE
EQUAL TO 140% OF THE FAIR MARKET VALUE ON THE GRANT DATE] (subject to adjustment
as provided in Section 11(c) of the PLAN);
(iv) with respect to one hundred fifty thousand (150,000) of the SARs awarded
hereunder, the “BASE PRICE” shall be $                     per share [TO BE
EQUAL TO 160% OF THE FAIR MARKET VALUE ON THE GRANT DATE] (subject to adjustment
as provided in Section 11(c) of the PLAN); and
(v) with respect to one hundred fifty thousand (150,000) of the SARs awarded
hereunder, the “BASE PRICE” shall be $                     per share [TO BE
EQUAL TO 180% OF THE FAIR MARKET VALUE ON THE GRANT DATE] (subject to adjustment
as provided in Section 11(c) of the PLAN).
(B) Exercise of the AWARD. Except as otherwise provided in this AGREEMENT, the
AWARD may be exercised at any time on or after January 31, 2014, as to 100% of
the SARs subject to the AWARD, provided that the PARTICIPANT is employed by the
COMPANY or a subsidiary of the COMPANY on such date.
Subject to the other provisions of this AGREEMENT, including Section 5, if the
AWARD becomes vested and exercisable as to certain SARs, it shall remain
exercisable as to those SARs until the date of expiration of the AWARD term. The
COMMITTEE may, but shall not be required to (unless otherwise provided in this
AGREEMENT or the EMPLOYMENT AGREEMENT), accelerate the vesting and
exercisability of the AWARD.
The grant of the AWARD shall not confer upon the PARTICIPANT any right to
continue in the employment of the COMPANY or any of its subsidiaries or
interfere with or limit in any way the right of the COMPANY or any of its
subsidiaries to modify the terms of or terminate the employment of the
PARTICIPANT at any time in accordance with applicable law and the COMPANY’s or
the subsidiary’s governing corporate documents.
(C) AWARD Term. The AWARD shall in no event be exercisable after December 19,
2015 and shall expire on such date.
(D) Method of Exercise. The AWARD may be exercised by giving written or
electronic notice of exercise to the COMMITTEE, in care of the Human Resources
Department of the COMPANY, or such third-party administrator as the Human
Resources Department may from time to time designate, stating the number of SARs
subject to the AWARD in respect of which the AWARD is being exercised. After
proper notice has been made, and subject to Section 2(E) below, the COMPANY
shall take all such actions as are necessary to deliver an appropriate
certificate or other evidence of ownership representing the SHARES due upon the
exercise of the AWARD as promptly thereafter as is reasonably practicable.

 

 



--------------------------------------------------------------------------------



 



(E) Tax Withholding. The COMPANY shall have the right to require the PARTICIPANT
to remit to the COMPANY an amount sufficient to satisfy any applicable federal,
state and local tax withholding requirements in respect of the exercise of the
AWARD. These tax withholding requirements may be satisfied in one of several
ways, including:
(i) The PARTICIPANT may give the COMPANY cash equal to the amount required to be
withheld or tender SHARES of the COMPANY already owned by the PARTICIPANT for at
least six months by actual delivery of the already-owned SHARES and having a
FAIR MARKET VALUE on the exercise date equal to the amount required to be
withheld; or
(ii) The COMPANY may withhold SHARES otherwise issuable upon exercise of the
AWARD having FAIR MARKET VALUE on the exercise date equal to the amount required
to be withheld (but only to the extent of the minimum amount that must be
withheld to comply with applicable state, federal and local income, employment
and wage tax laws).
3. Termination of Employment.
(A) Subject to the terms of the EMPLOYMENT AGREEMENT, if the PARTICIPANT is
terminated by the COMPANY without CAUSE (as defined in the EMPLOYMENT
AGREEMENT), other than due to death or DISABILITY (as defined in the EMPLOYMENT
AGREEMENT), or by the PARTICIPANT for GOOD REASON (as defined in the EMPLOYMENT
AGREEMENT) prior to a CHANGE IN CONTROL (as defined in the EMPLOYMENT
AGREEMENT), and subject to the PARTICIPANT executing a release in favor of the
COMPANY pursuant to Section 10(j) of the EMPLOYMENT AGREEMENT, this AWARD shall
become vested as of such termination as to that number of SARs equal to the
product of (i) the total number of SARs subject to this AWARD and (ii) the
fraction obtained by dividing (1) the number of days of service by the
PARTICIPANT to the COMPANY during the period commencing on the December 19, 2008
and ending on the termination date (provided, however, that in no event shall
such resulting number be less than 730) by (2) 1,870.
(B) Subject to the terms of the EMPLOYMENT AGREEMENT, if the PARTICIPANT is
terminated by the COMPANY without CAUSE, other than due to death or DISABILITY,
or by the PARTICIPANT for GOOD REASON within two (2) years after a CHANGE IN
CONTROL, and subject to the PARTICIPANT executing a release in favor of the
COMPANY pursuant to Section 10(j) of the EMPLOYMENT AGREEMENT, this AWARD shall
become immediately and fully vested and exercisable as of such termination date.
(C) Subject to the terms of the EMPLOYMENT AGREEMENT, if the PARTICIPANT is
terminated by either the PARTICIPANT or the COMPANY by reason of the
PARTICIPANT’s death or DISABILITY, this AWARD shall become vested as of such
termination date as to that number of SARs equal to the product of (i) the total
number of SARs subject to this AWARD and (ii) the fraction obtained by dividing
(1) the number of days of service by the PARTICIPANT to the COMPANY during the
period commencing on the December 19, 2008 and ending on the termination date
(provided, however, that in no event shall such resulting number be less than
730) by (2) 1,870.

 

 



--------------------------------------------------------------------------------



 



(D) If the PARTICIPANT is terminated by the COMPANY for CAUSE, the AWARD,
whether or not vested and exercisable on the date of termination, shall
terminate immediately upon such termination of the PARTICIPANT’s employment.
4. Non-Transferability of AWARD. The AWARD may not be transferred, assigned,
pledged or hypothecated (whether by operation of law or otherwise) by the
PARTICIPANT, except as provided by will or by the applicable laws of descent and
distribution, and the AWARD shall not be subject to execution, attachment or
similar process.
5. Exercise After Termination of Employment. Except as the COMMITTEE may at any
time provide, if the employment of the PARTICIPANT with the COMPANY and its
subsidiaries is terminated for any reason other than for CAUSE, the AWARD may be
exercised (to the extent that the PARTICIPANT was entitled to do so on the date
of the termination of the PARTICIPANT’s employment and after taking into account
any vesting acceleration pursuant to Section 3 hereof or the EMPLOYMENT
AGREEMENT) at any time after such termination of employment, subject to the
provisions of Section 2(C) of this AGREEMENT. To the extent the PARTICIPANT was
not entitled to exercise the AWARD on the date of termination of the
PARTICIPANT’s employment (after taking into account any vesting acceleration
pursuant to Section 3 hereof or the EMPLOYMENT AGREEMENT), such portion of the
AWARD shall expire on the date of such termination.
6. Forfeiture of AWARD.
(A) The AWARD shall be subject to the following additional forfeiture
conditions, to which the PARTICIPANT, by accepting the AWARD, agrees. If any of
the events specified in Section 6(B)(i), (ii), (iii) or (iv) occurs (a
“FORFEITURE EVENT”), the following forfeiture will result:
(i) The unexercised portion of the AWARD held by the PARTICIPANT, whether or not
vested, will be immediately forfeited and canceled upon the occurrence of the
FORFEITURE EVENT; and
(ii) The PARTICIPANT will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company, the total
amount of “AWARD GAIN” (as defined below) realized by the PARTICIPANT upon each
exercise of the AWARD that occurred on or after (I) the date that is six months
prior to the occurrence of the FORFEITURE EVENT, if the FORFEITURE EVENT
occurred while the PARTICIPANT was employed by the COMPANY or a subsidiary or
affiliate, or (II) the date that is six months prior to the date the
PARTICIPANT’s employment by the COMPANY or a subsidiary or affiliate terminated,
if the FORFEITURE EVENT occurred after the PARTICIPANT ceased to be so employed.
For purposes of this Section, the term “AWARD GAIN” shall mean, in respect of a
given AWARD exercise, the product of (x) the FAIR MARKET VALUE per SHARE of the
COMPANY at the date of such exercise (without regard to any subsequent change in
the market price of shares) minus the BASE PRICE times (y) the number of SARs as
to which the AWARD was exercised at that date.

 

 



--------------------------------------------------------------------------------



 



(B) The forfeitures specified in Section 6(A) will be triggered upon the
occurrence of any one of the following FORFEITURE EVENTS at any time during
PARTICIPANT’s employment by the COMPANY or a subsidiary or affiliate, or during
the one-year period following termination of such employment:
(i) PARTICIPANT, acting alone or with others, directly or indirectly,
(I) engages, either as employee, employer, consultant, advisor, or director, or
as an owner, investor, partner, or stockholder unless PARTICIPANT’s interest is
insubstantial, in any business in an area or region in which the COMPANY
conducts business at the date the event occurs, which is directly in competition
with a business then conducted by the COMPANY or a subsidiary or affiliate; (II)
induces any customer or supplier of the COMPANY or a subsidiary or affiliate,
with which the COMPANY or a subsidiary or affiliate has a business relationship,
to curtail, cancel, not renew, or not continue his or her or its business with
the COMPANY or any subsidiary or affiliate; or (III) induces, or attempts to
influence, any employee of or service provider to the COMPANY or a subsidiary or
affiliate to terminate such employment or service. The COMMITTEE shall, in its
discretion, determine which lines of business the COMPANY conducts on any
particular date and which third parties may reasonably be deemed to be in
competition with the COMPANY. For purposes of this Section 6(B)(i),
PARTICIPANT’s interest as a stockholder is insubstantial if it represents
beneficial ownership of less than five percent of the outstanding class of
stock, and PARTICIPANT’s interest as an owner, investor, or partner is
insubstantial if it represents ownership, as determined by the COMMITTEE in its
discretion, of less than five percent of the outstanding equity of the entity;
(ii) PARTICIPANT discloses, uses, sells, or otherwise transfers, except in the
course of employment with or other service to the COMPANY or any subsidiary or
affiliate, any confidential or proprietary information of the COMPANY or any
subsidiary or affiliate, including but not limited to information regarding the
COMPANY’s current and potential customers, organization, employees, finances,
and methods of operations and investments, so long as such information has not
otherwise been disclosed to the public or is not otherwise in the public domain
(other than by PARTICIPANT’s breach of this provision), except as required by
law or pursuant to legal process, or PARTICIPANT makes statements or
representations, or otherwise communicates, directly or indirectly, in writing,
orally, or otherwise, or takes any other action which may, directly or
indirectly, disparage or be damaging to the COMPANY or any of its subsidiaries
or affiliates or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process;
(iii) PARTICIPANT fails to cooperate with the COMPANY or any subsidiary or
affiliate in any way, including, without limitation, by making himself or
herself available to testify on behalf of the COMPANY or such subsidiary or
affiliate in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, or otherwise fails to assist the COMPANY or
any subsidiary or affiliate in any way, including, without limitation, in
connection with any such action, suit, or proceeding by providing information
and meeting and consulting with members of management of, other representatives
of, or counsel to, the COMPANY or such subsidiary or affiliate, as reasonably
requested; or

 

 



--------------------------------------------------------------------------------



 



(iv) PARTICIPANT is found by a court of competent jurisdiction to have
materially breached any of the material terms of Section 11 of the EMPLOYMENT
AGREEMENT. Notwithstanding the foregoing, the provisions of this
Section 6(B)(iv) shall not apply if a CHANGE OF CONTROL has occurred or if the
PARTICIPANT’s employment has been terminated by the COMPANY without CAUSE or by
the Executive with GOOD REASON.
(C) Despite the conditions set forth in this Section 6, a PARTICIPANT is not
hereby prohibited from engaging in any activity, including but not limited to
competition with the COMPANY and its subsidiaries and affiliates. Rather, the
non-occurrence of the FORFEITURE EVENTS set forth in Section 6(B) is a condition
to the PARTICIPANT’s right to realize and retain value from the AWARD, and the
consequence under the PLAN and this AGREEMENT if the PARTICIPANT engages in an
activity giving rise to any such FORFEITURE EVENTS are the forfeitures specified
therein and herein. The COMPANY and PARTICIPANT shall not be precluded by this
provision or otherwise from entering into other agreements concerning the
subject matter of Sections 6(A) and 6(B).
(D) The COMMITTEE may, in its discretion, waive in whole or in part the
COMPANY’s right to forfeiture under this Section 6, but no such waiver shall be
effective unless evidenced by a writing signed by a duly authorized officer of
the COMPANY.
7. Restrictions on Transfers of SHARES.
(A) Anything contained in this Agreement or elsewhere to the contrary
notwithstanding, the COMPANY may postpone the issuance and delivery of SHARES
upon any exercise of the AWARD until completion of any stock exchange listing or
registration or other qualification of such SHARES under any state or federal
law, rule or regulation as the COMPANY may consider appropriate; and may require
the PARTICIPANT when exercising the AWARD to make such representations and
furnish such information as the COMPANY may consider appropriate in connection
with the issuance of the SHARES in compliance with applicable laws, rules and
regulations. SHARES issued and delivered upon exercise of the AWARD shall be
subject to such restrictions on trading, including appropriate legending of
certificates to that effect, as the COMPANY, in its discretion, shall determine
are necessary to satisfy applicable laws, rules and regulations.
(B) Any SHARES acquired pursuant to this AWARD shall be subject to the following
holding period (“HOLDING PERIOD”): (i) with respect to 50% of the net SHARES
acquired pursuant to this AWARD (not including any SHARES withheld by the
COMPANY pursuant to Section 2(E)), the PARTICIPANT may not transfer, sell,
pledge, hypothecate, or otherwise dispose of such SHARES until the first trading
day on the New York Stock Exchange immediately following July 31, 2014, and
(ii) with respect to the remaining 50% of the net SHARES acquired pursuant to
this AWARD (not including any SHARES withheld by the COMPANY pursuant to
Section 2(E)), the PARTICIPANT may not transfer, sell, pledge, hypothecate, or
otherwise dispose of such shares until the first trading day on the New York
Stock Exchange immediately following January 31, 2015. Notwithstanding anything
herein to the contrary, in the event that any portion of the AWARD vests prior
to January 31, 2014 pursuant to the terms of this AGREEMENT, the HOLDING PERIOD
described in this Section 7(B) will not apply to any of the SHARES so acquired
under this AWARD. Any share certificates representing SHARES acquired pursuant
to this AGREEMENT shall be appropriately legended to reflect these restrictions.

 

 



--------------------------------------------------------------------------------



 



8. Rights of the PARTICIPANT as a Stockholder. The PARTICIPANT shall have no
rights as a stockholder of the COMPANY with respect to any SHARES of the COMPANY
covered by the AWARD until the date of issuance to the PARTICIPANT of a
certificate or other evidence of ownership representing such SHARES.
9. PLAN as Controlling; PARTICIPANT Acknowledgments. All terms and conditions of
the PLAN and the EMPLOYMENT AGREEMENT applicable to the AWARD which are not set
forth in this AGREEMENT shall be deemed incorporated herein by reference. In the
event that any term or condition of this AGREEMENT is inconsistent with the
terms and conditions of the PLAN or the EMPLOYMENT AGREEMENT, the PLAN or the
EMPLOYMENT AGREEMENT (and, as between the PLAN and the EMPLOYMENT AGREEMENT, the
EMPLOYMENT AGREEMENT) shall be deemed controlling. The PARTICIPANT acknowledges
receipt of a copy of the EMPLOYMENT AGREEMENT, the PLAN and of the Prospectus
related to the PLAN. The PARTICIPANT also acknowledges that all decisions,
determinations and interpretations of the COMMITTEE in respect of the PLAN, this
AGREEMENT, the EMPLOYMENT AGREEMENT and the AWARD shall be final, conclusive and
binding on the PARTICIPANT, all other persons interested in the PLAN and
stockholders.
10. Governing Law. To the extent not preempted by federal law, this AGREEMENT
shall be governed by and construed in accordance with the laws of the State of
Delaware.
11. Rights and Remedies Cumulative. All rights and remedies of the COMPANY and
of the PARTICIPANT enumerated in this AGREEMENT shall be cumulative and, except
as expressly provided otherwise in this AGREEMENT, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
12. Captions. The captions contained in this AGREEMENT are included only for
convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.
13. Severability. If any provision of this AGREEMENT or the application of any
provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
14. Number and Gender. When used in this AGREEMENT, the number and gender of
each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may required.

 

 



--------------------------------------------------------------------------------



 



15. Entire Agreement. This AGREEMENT, including the PLAN incorporated herein by
reference, and the EMPLOYMENT AGREEMENT constitute the entire agreement between
the COMPANY and the PARTICIPANT in respect of the subject matter of this
AGREEMENT, and this AGREEMENT supersedes all prior and contemporaneous
agreements between the parties hereto in connection with the subject matter of
this AGREEMENT. No officer, employee or other servant or agent of the COMPANY,
and no servant or agent of the PARTICIPANT, is authorized to make any
representation, warranty or other promise not contained in this AGREEMENT. Other
than as set forth in Section 11(e) of the Plan, no change, termination or
attempted waiver of any of the provisions of this AGREEMENT shall be binding
upon either party hereto unless contained in a writing signed by the party to be
charged.
16. Successors of the COMPANY. The obligations of the COMPANY under this
AGREEMENT shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the COMPANY,
or upon any successor corporation or organization succeeding to substantially
all of the assets and businesses of the COMPANY.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by its
duly authorized officer, and the PARTICIPANT has executed this AGREEMENT, in
each case effective as of the GRANT DATE.

            COMPANY:

ABERCROMBIE & FITCH CO.
      By:           Its:          Title:      

              PARTICIPANT:    
 
         
 
                   
 
         
 
Printed Name:   Michael S. Jeffries    
 
            Address:    
 
                   
 
                   
 
                   

 

 